DETAILED ACTION
In response to communications filed 09/19/2021.
Claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu et al. (US 2022/0124468 A1) hereinafter “LU.”

Regarding Claim 1, LU teaches An apparatus (LU: paragraph 0074 & Figs. 7-8, network node), comprising:
at least one processor (LU: paragraph 0079 & Fig. 8, processor) ; and
at least one memory comprising computer program code (LU: paragraph 0074 & Fig. 7, memory), the at least one memory and computer program code configured, with the at least one processor, to cause the apparatus at least to perform:
transmitting overload control information (OCI) (LU: paragraph 0053 & Figs. 3-4, sending a request message to create or update a resource) comprising scope information (LU: paragraph 0053 & Fig. 3, request message includes URI resource and/or service instance ID of the selected service instance) to a network function (NF) service producer or service communication proxy (SCP) (LU: paragraph 0053 & Figs. 3-4  NF service producer),
wherein the scope information comprises a scope set to one of: at least one callback uniform resource identifier (URI), a network function (NF) service instance, network function (NF) service set, network function (NF) instance, or network function (NF) set, and optionally a service name (LU: paragraph 0053 & Fig. 3, said request message includes resource URI and/or service instance ID of the selected service instance),
wherein, when the scope is set to the at least one callback uniform resource identifier (URI) (LU: paragraph 0053 & Fig. 3, said URI resource), the overload control information (OCI) is configured to apply to notification or callback requests with a callback uniform resource identifier (URI) matching the at least one callback uniform resource identifier (URI) set in the scope (LU: paragraphs 0053, 0071 & Fig. 6,  URI for the created or updated resource; see also paragraph 0060 & Table 6.2.6.2.4-1, call-back URI for multiple subscriptions), and
wherein, when the scope is set to one of the network function (NF) service instance (LU: paragraph 0053 & Fig. 3, said service instance ID of the selected service instance), the network function (NF) service set, the network function (NF) instance, or the network function (NF) set (LU: paragraph 0053 & Fig. 3, selected NF Service Instance), optionally together with the service name, the overload control information (OCI) is configured to apply to notification or callback requests with a matching binding indication (LU: paragraphs 0052 & Fig. 3, NF consumer provides service instance ID of the hosting SMF service instance to associate the resource with the correct service instance; see also paragraph 0060 and Table 6.2.6.2.4-1, AmfEventNotification indicates the notification correlation ID provided by the NF service consumer for multiple subscriptions).

Regarding Claim 2, LU teaches the respective claim(s) as presented above and further teaches transmitting a binding indication to the network function (NF) service producer matching one or several notification or callback requests (LU: paragraph 0060 and Table 6.2.6.2.4-1, AmfEventNotification indicates the notification correlation ID provided by the NF service consumer for multiple subscriptions).

Regarding Claim 3, LU teaches A method, comprising:
transmitting, from a network function (NF) service consumer (LU: paragraph 0053 & Fig. 3, NF service consumer), overload control information (OCI) (LU: paragraph 0053 & Figs. 3-4, sending a request message to create or update a resource) comprising scope information (LU: paragraph 0053 & Fig. 3, request message includes URI resource and/or service instance ID of the selected service instance) to a network function (NF) service producer or service communication proxy (SCP) (LU: paragraph 0053 & Figs. 3-4  NF service producer),
wherein the scope information comprises a scope set to one of: at least one callback uniform resource identifier (URI), network function (NF) service instance, network function (NF) service set, network function (NF) instance, or network function (NF) set, and optionally a service name (LU: paragraph 0053 & Fig. 3, said request message includes resource URI and/or service instance ID of the selected service instance),
wherein, when the scope is set to the at least one callback uniform resource identifier (URI) (LU: paragraph 0053 & Fig. 3, said URI resource), the overload control information (OCI) is configured to apply to notification or callback requests with a callback uniform resource identifier (URI) matching the at least one callback uniform resource identifier (URI) set in the scope (LU: paragraphs 0053, 0071 & Fig. 6,  URI for the created or updated resource; see also paragraph 0060 & Table 6.2.6.2.4-1, call-back URI for multiple subscriptions), and
wherein, when the scope is set to one of the network function (NF) service instance (LU: paragraph 0053 & Fig. 3, said service instance ID of the selected service instance), the network function (NF) service set, the network function (NF) instance, or the network function (NF) set (LU: paragraph 0053 & Fig. 3, selected NF Service Instance), optionally together with the service name, the overload control information (OCI) is configured to apply to notification or callback requests with a matching binding indication (LU: paragraphs 0052 & Fig. 3, NF consumer provides service instance ID of the hosting SMF service instance to associate the resource with the correct service instance; see also paragraph 0060 and Table 6.2.6.2.4-1, AmfEventNotification indicates the notification correlation ID provided by the NF service consumer for multiple subscriptions).

Regarding Claim 4, LU teaches the respective claim(s) as presented above and further teaches transmitting a binding indication from the network function (NF) service consumer to the network function (NF) service producer matching one or several notification or callback requests (LU: paragraph 0060 and Table 6.2.6.2.4-1, AmfEventNotification indicates the notification correlation ID provided by the NF service consumer for multiple subscriptions).

Regarding Claim 5, LU teaches An apparatus (LU: paragraph 0074 & Figs. 7-8, network node), comprising:
at least one processor (LU: paragraph 0079 & Fig. 7, processor) ; and
at least one memory comprising computer program code (LU: paragraph 0074 & Fig. 7, memory), the at least one memory and computer program code configured, with the at least one processor, to cause the apparatus at least to perform:
receiving overload control information (OCI) (LU: paragraph 0053 & Figs. 3-4, receiving message to create or update a resource) comprising scope information (LU: paragraph 0053 & Fig. 3, request message includes URI resource and/or service instance ID of the selected service instance) from a network function (NF) service consumer (LU: paragraph 0053 & Fig. 3, NF service consumer); and
based on the received overload control information (OCI), throttling notifications toward overloaded targets and/or redirecting notifications towards other targets to reduce traffic of callback requests (LU: paragraph 0019, overload control includes throttle service requests towards the service instance),
wherein the scope information comprises a scope set to one of: at least one callback uniform resource identifier (URI), a network function (NF) service instance, network function (NF) service set, network function (NF) instance, or network function (NF) set, and optionally a service name (LU: paragraph 0053 & Fig. 3, said request message includes resource URI and/or service instance ID of the selected service instance),
wherein, when the scope is set to the at least one callback uniform resource identifier (URI) (LU: paragraph 0053 & Fig. 3, said URI resource), the overload control information (OCI) is configured to apply to notification or callback requests with a callback uniform resource identifier (URI) matching the at least one callback uniform resource identifier (URI) set in the scope (LU: paragraphs 0053, 0071 & Fig. 6,  URI for the created or updated resource; see also paragraph 0060 & Table 6.2.6.2.4-1, call-back URI for multiple subscriptions), and
wherein, when the scope is set to one of the network function (NF) service instance (LU: paragraph 0053 & Fig. 3, said service instance ID of the selected service instance), the network function (NF) service set, the network function (NF) instance, or the network function (NF) set (LU: paragraph 0053 & Fig. 3, selected NF Service Instance), optionally together with the service name, the overload control information (OCI) is configured to apply to notification or callback requests with a matching binding indication (LU: paragraphs 0052 & Fig. 3, NF consumer provides service instance ID of the hosting SMF service instance to associate the resource with the correct service instance; see also paragraph 0060 and Table 6.2.6.2.4-1, AmfEventNotification indicates the notification correlation ID provided by the NF service consumer during event subscription).

Regarding Claim 6, LU teaches the respective claim(s) as presented above and further teaches receiving a binding indication, from the network function (NF) service consumer, matching one or more notification or callback requests (LU: paragraph 0060 and Table 6.2.6.2.4-1, AmfEventNotification indicates the notification correlation ID provided by the NF service consumer for multiple subscriptions).

Regarding Claim 7, LU teaches the respective claim(s) as presented above and further teaches receiving a routing binding indication, from a network function (NF) service producer (LU: paragraph 0053 & Figs. 3-4  NF service producer), within one or more notification or callback requests (LU: paragraph 0053, maintains subsequent interactions with the resource in the new selected service instance).

Regarding Claim 8, LU teaches the respective claim(s) as presented above and further teaches throttling any notifications sent towards the network function (NF) service consumer (LU: paragraph 0019, overload control includes throttle service requests).

Regarding Claim 9, LU teaches the respective claim(s) as presented above and further teaches throttling notifications that are handled by overloaded services (LU: paragraph 0019, overload control includes throttle service requests).

Regarding Claim 10, LU teaches the respective claim(s) as presented above and further teaches throttling the notifications targeting an entire network function (NF) set or network function (NF) service set (LU: paragraph 0019, overload control includes throttle service requests towards the service instance).

Regarding Claim 11, LU teaches the respective claim(s) as presented above and further teaches sending the notifications to an alternative network function (NF) consumer instance (LU: paragraph 0069, selected service instance is different from the requested service instance in the Resource).

Regarding Claim 12, LU teaches the respective claim(s) as presented above and further teaches wherein the at least one callback uniform resource identifier (URI) of a notification or callback request matches the notification or callback uniform resource identifier (URI) received in the scope of the overload control information (OCI) when the at least one callback uniform resource identifier (URI) of the notification or callback request contains the same scheme, the same authority and has a path that encompasses the path of the notification or callback uniform resource identifier (URI) received in the scope of the overload control information (OCI) (LU: paragraphs 0053, 0071 & Fig. 6,  URI for the created or updated resource; see also paragraph 0060 & Table 6.2.6.2.4-1, call-back URI for multiple subscriptions),

Regarding Claim 13, LU teaches the respective claim(s) as presented above and further teaches the overload control information (OCI) indicates an network function (NF) instance ID and the subscription is bound to the same network function (NF) instance ID (LU: paragraphs 0052 & Fig. 3, NF consumer provides service instance ID of the hosting SMF service instance to associate the resource with the correct service instance; see also paragraph 0060 and Table 6.2.6.2.4-1, AmfEventNotification indicates the notification correlation ID provided by the NF service consumer for multiple subscriptions).

Regarding Claim 14, LU teaches A method, comprising:
receiving, at a network function (NF) service producer or service communication proxy (SCP) (LU: paragraph 0053 & Figs. 3-4  NF service producer), overload control information (OCI) (LU: paragraph 0053 & Figs. 3-4, sending a request message to create or update a resource) comprising scope information (LU: paragraph 0053 & Fig. 3, request message includes URI resource and/or service instance ID of the selected service instance) from a network function (NF) service consumer (LU: paragraph 0053 & Fig. 3, NF service consumer); and
based on the received overload control information (OCI), throttling notifications toward overloaded targets and/or redirecting notifications towards other targets to reduce traffic of callback requests (LU: paragraph 0019, overload control includes throttle service requests towards the service instance),
wherein the scope information comprises a scope set to one of: at least one callback uniform resource identifier (URI), a network function (NF) service instance, network function (NF) service set, network function (NF) instance, or network function (NF) set, and optionally a service name (LU: paragraph 0053 & Fig. 3, said request message includes resource URI and/or service instance ID of the selected service instance),
wherein, when the scope is set to the at least one callback uniform resource identifier (URI) (LU: paragraph 0053 & Fig. 3, said URI resource), the overload control information (OCI) is configured to apply to notification or callback requests with a callback uniform resource identifier (URI) matching the at least one callback uniform resource identifier (URI) set in the scope (LU: paragraphs 0053, 0071 & Fig. 6,  URI for the created or updated resource; see also paragraph 0060 & Table 6.2.6.2.4-1, call-back URI for multiple subscriptions), and
wherein, when the scope is set to one of the network function (NF) service instance (LU: paragraph 0053 & Fig. 3, said service instance ID of the selected service instance), the network function (NF) service set, the network function (NF) instance, or the network function (NF) set (LU: paragraph 0053 & Fig. 3, selected NF Service Instance), optionally together with the service name, the overload control information (OCI) is configured to apply to notification or callback requests with a matching binding indication (LU: paragraphs 0052 & Fig. 3, NF consumer provides service instance ID of the hosting SMF service instance to associate the resource with the correct service instance; see also paragraph 0060 and Table 6.2.6.2.4-1, AmfEventNotification indicates the notification correlation ID provided by the NF service consumer during event subscription).

Regarding Claim 15, LU teaches the respective claim(s) as presented above and further teaches receiving a binding indication from the network function (NF) service consumer at the network function (NF) service producer matching one or more notification or callback requests (LU: paragraph 0060 and Table 6.2.6.2.4-1, AmfEventNotification indicates the notification correlation ID provided by the NF service consumer for multiple subscriptions).

Regarding Claim 16, LU teaches the respective claim(s) as presented above and further teaches receiving a routing binding indication from the network function (NF) service producer (LU: paragraph 0053 & Figs. 3-4  NF service producer) at the service communication proxy (SCP) within one or more notification or callback requests (LU: paragraph 0053, maintains subsequent interactions with the resource in the new selected service instance).

Regarding Claim 17, LU teaches the respective claim(s) as presented above and further teaches throttling any notifications sent towards the network function (NF) service consumer (LU: paragraph 0019, overload control includes throttle service requests).

Regarding Claim 18, LU teaches the respective claim(s) as presented above and further teaches throttling notifications that are handled by overloaded services (LU: paragraph 0019, overload control includes throttle service requests).

Regarding Claim 19, LU teaches the respective claim(s) as presented above and further teaches throttling the notifications targeting an entire network function (NF) set or network function (NF) service set (LU: paragraph 0019, overload control includes throttle service requests towards the service instance).

Regarding Claim 20, LU teaches the respective claim(s) as presented above and further teaches sending the notifications to an alternative network function (NF) consumer instance (LU: paragraph 0069, selected service instance is different from the requested service instance in the Resource).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Catellanos Zamora et al. (US 2022/0248316 A1) teaches registering and requesting services in a service based architecture (see abstract).
Mihaly et al. (US 2021/0258872 A1) teaches a method and device for operating network gateway services in a service based telecommunication systems (see summary).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446. The examiner can normally be reached Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468